Case 2:20-cv-11124-JGB-MAA Document 16 Filed 08/05/21 Page 1 of 1 Page ID #:235

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:20-cv-11124-JGB (MAA)                                           Date: August 5, 2021
Title       Anna Neal Negrete v. Los Angeles County et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Muñoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order Regarding Plaintiff’s Failure to Reply to Court’s
                                        Order to Show Cause (ECF No. 15)

        On June 22, 2021, the Court issued an Order to Show Cause Why the Lawsuit Should Not Be
Stayed Pursuant to Younger Abstention. (“OSC-1,” ECF No. 15.) The Court ordered Plaintiff Anna
Neal Negrete (“Plaintiff”) to show cause by July 22, 2021 why the Court should not recommend that
this lawsuit be stayed based on the abstention doctrine set forth in Younger v. Harris, 401 U.S. 37
(1971). (Id. at 4.) The Court specified that Plaintiff could comply with OSC-1 by filing a written
response containing one of the following: (1) an admission that this lawsuit is barred by the Younger
abstention doctrine; or (2) a response arguing why this lawsuit is not subject to Younger abstention.
(Id.) OSC-1 warned Plaintiff that failure to comply would result in a recommendation that the
lawsuit be dismissed for failure to prosecute and/or comply with court orders. (Id.)

         To date, Plaintiff has not filed a response to OSC-1. Plaintiff is ORDERED TO SHOW
CAUSE by September 6, 2021 why the Court should not recommend that the lawsuit be dismissed
for failure to comply with a Court order. If Plaintiff files a response to OSC-1 on or before that date,
this second Order to Show Cause will be discharged, and no additional action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See C.D. Cal. L.R. 41-1.

It is so ordered.


                                                                           Time in Court:          0:00


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
